DETAILED ACTION
The following FINAL Office Action is in response to Applicant’s Response filed on 05/02/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action mailed 02/04/2022. Claims 1, 4-6, 9-10, 14-16, and 20 were amended. Claims 3 and 12-13 were cancelled. Claims 1-2, 4-11, and 14-20 are currently pending and are subject to the final Office Action below. 

	Response to Arguments
Claim Objections 
	Applicant has amended Claim 14 by providing an action for the limitation of “recipient is automatically access”. Accordingly, the objection to Claims 14-20 have been rendered moot and thus, have been withdrawn. 

35 USC § 112
	Applicant has amended Claims 1, 14, and 20 by removing the indefinite language. Accordingly, the 35 U.S.C. 112(b) rejections of Claims 1-20 have been rendered moot and thus, have been withdrawn. 

35 USC § 103
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US2018/0024554) in view of Anand et al. (US 2019/0061939) in view of Patel et al. (US Patent No. 10,479,418).

As per independent Claim 1, 
Brady teaches a method comprising: 
using at least one first sensing device to identify and classify an item disposed in a selected one of multiple delivery compartments of a vehicle for delivery by the vehicle from an origin to a destination, wherein the at least one first sensing device is within the selected one of the multiple delivery compartments of the vehicle (see Brady para. 28, 46-47 and figure 2B where the autonomous ground vehicle (AGV) has two storage compartments 257A and 257B; para. 38-39 where the storage compartment may include image capture sensor 273 to detect a presence of an object and identify the type of object located within the storage compartment and a bar code scanner which may identify the item; para. 25-27 where the item is delivered by the AGV from the order fulfillment facility to a destination; para. 46-47 where the AGV delivers items from two separate compartments to a first and second delivery location) 
using at least one second sensing device to detect that the item has been placed in the selected one of the multiple delivery compartments of the vehicle (see Brady para. 35-38 where the storage compartment includes a presence detection sensor 371 and motion sensor 272 which are used to detect presence/absence of objects or movement in the storage compartment, the sensors can detect when items are placed or retrieved) 
performing at the destination an authentication process (see Brady para. 19 and 36 where the user may interact with the user interface of an AGV or provide an access code to unlock the storage compartment; para. 47 and 63 where the access code is provided at the delivery location to open the specific compartment)
automatically permitting the recipient access only to the selected one of the multiple delivery compartments of the vehicle to retrieve the item from the vehicle (see Brady para. 19 and 47 where when the AGV has multiple storage compartments, a separate access code is utilized for each compartment so that the user may only access their item; para. 63 where at delivery location 308-2, only the first compartment may be opened and at delivery location 308-3 only the second storage compartment may be opened) 

Brady does not teach performing at the destination an authentication process to authenticate a user who purports to be a recipient of the item; determining whether the authenticated user is an authorized recipient of the item; and automatically permitting the authorized recipient to retrieve the item from the vehicle.

Anand teaches:
performing at the destination an authentication process to authenticate a user who purports to be a recipient of the item (see para. 32-34, 52-62 where in para. 32 the vehicle arrives at an intended package delivery location and captures image at the location to determine whether there is an individual within the images and para. 54 details that there are other methods for determining whether an individual is at the package delivery location such as detecting wireless ID badges, thermal sensors, detecting wireless transmissions from cellular telephones, etc.)
determining whether the authenticated user is an authorized recipient of the item (see para. 32-34, 52-62 where in para. 32-33 if an individual is determined to be within the images then facial recognition processing occurs where the image captured at the delivery location is compared to stored images of a requester/predetermined authorized recipient)
automatically permitting the authorized recipient to retrieve the item from the vehicle (see para. 32-34, 52-62 where in para. 33-34 if an individual is determined to be the requester or authorized recipient the vehicle may deliver the package, see also para. 62 where the vehicle releases or provides the package to the individual) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brady invention with the Anand performing at the destination an authentication process to authenticate a user who purports to be a recipient of the item; determining whether the authenticated user is an authorized recipient of the item; and automatically permitting the authorized recipient to retrieve the item from the vehicle with the motivation of increasing the security of the package and preventing theft of the package. See para. 1-2 of Anand “In a typical approach, the robotic vehicle may authenticate the recipient of the package after the robotic vehicle has arrived. If the robotic vehicle is able to authenticate the recipient, the delivery is made. However, if the authorized recipient is unavailable, the robotic vehicle may not be able to make the delivery or risk an unauthorized individual taking the package.”
Brady/Anand does not teach wherein the at least one second sensing device comprises at least one of a tire pressure sensor and a weight sensor device.

Patel teaches:
wherein the at least one second sensing device comprises at least one of a tire pressure sensor and a weight sensor device (Col. 2 Line 40-63 where the cargo space (within an autonomous delivery vehicle) is partitioned into a plurality of compartments; Col. 8 Line 57 to Col. 9 Line 18 where load sensors determine the weights of shelves and/or items placed on the shelves and by using the incremental weight of the item above a known weight of the shelves, the load sensors provide information about items carried within the cargo space) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brady/Anand invention with the Patel wherein the at least one second sensing device comprises at least one of a tire pressure sensor and a weight sensor device since each individual element and its function are shown in the prior art, albeit shown in separate references, the different between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of Patel load sensor for the Brady presence detection sensor. Both sensors detect the presence of items within a vehicle’s cargo space; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per dependent Claim 2, 
Brady/Anand/Patel teaches the method of claim 1.
Brady further teaches:
wherein the at least one first sensing device comprises computer vision (see Brady para. 28, 46-47 and figure 2B where the autonomous ground vehicle (AGV) has two storage compartments 257A and 257B; para. 38-39 where the storage compartment may include image capture sensor 273 to detect a presence of an object and identify the type of object located within the storage compartment and a bar code scanner which may identify the item; para. 25-27 where the item is delivered by the AGV from the order fulfillment facility to a destination; para. 46-47 where the AGV delivers items from two separate compartments to a first and second delivery location)

As per dependent Claim 7, 
Brady/Anand/Patel teaches the method of claim 1.
Brady does not teach wherein the performing at the destination an authentication process comprises using at least one camera to capture an image of the user, wherein the picture of the user is compared with a stored image corresponding to a known person.
Anand further teaches:
wherein the performing at the destination an authentication process comprises using at least one camera to capture an image of the user, wherein the picture of the user is compared with a stored image corresponding to a known person (see para. 32-34 where when the vehicle arrives at the intended package delivery location it may use an onboard camera to capture an image of individuals present at the package delivery location and compare the image to stored images of a recipient/predetermined authorized recipient) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brady invention with the Anand wherein the performing at the destination an authentication process comprises using at least one camera to capture an image of the user, wherein the picture of the user is compared with a stored image corresponding to a known person with the motivation of increasing the security of the package and preventing theft of the package. See para. 1-2 of Anand “In a typical approach, the robotic vehicle may authenticate the recipient of the package after the robotic vehicle has arrived. If the robotic vehicle is able to authenticate the recipient, the delivery is made. However, if the authorized recipient is unavailable, the robotic vehicle may not be able to make the delivery or risk an unauthorized individual taking the package.”

As per dependent Claim 8, 
Brady/Anand/Patel teaches the method of claim 1.
Brady does not teach returning the vehicle containing the item to the origin if at least one of the authentication or the authorization is deemed a failure.
Anand further teaches:
returning the vehicle containing the item to the origin if at least one of the authentication or the authorization is deemed a failure (see Anand para. 24, 36, 60 where the vehicle may return to point of origin if the authentication/authorization process fails to complete) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brady invention with the Anand returning the vehicle containing the item to the origin if at least one of the authentication or the authorization is deemed a failure with the motivation of increasing the security of the package and preventing theft of the package. See para. 1-2 of Anand “In a typical approach, the robotic vehicle may authenticate the recipient of the package after the robotic vehicle has arrived. If the robotic vehicle is able to authenticate the recipient, the delivery is made. However, if the authorized recipient is unavailable, the robotic vehicle may not be able to make the delivery or risk an unauthorized individual taking the package.”

As per dependent Claim 11,
Brady/Anand/Patel teaches the method of claim 1.
Brady further teaches: 
wherein the vehicle is an autonomous vehicle (see Brady para. 28, 46-47 and figure 2B where the autonomous ground vehicle (AGV) has two storage compartments 257A and 257B)

As per independent Claim 20, 
Brady teaches an autonomous vehicle comprising: an onboard computer (para. 35-37 the autonomous ground vehicle (AGV) has an AGV control system; para. 91-93 AGV control system includes a processor; figure 2A and para. 33 where the AGV control system is located onboard the AGV) 
at least one first sensing device to identify and classify an item disposed in a selected one of multiple delivery compartments of a vehicle for delivery by the vehicle from an origin to a destination, wherein the at least one first sensing device is within the selected one of the multiple delivery compartments of the vehicle (see Brady para. 28, 46-47 and figure 2B where the autonomous ground vehicle (AGV) has two storage compartments 257A and 257B; para. 38-39 where the storage compartment may include image capture sensor 273 to detect a presence of an object and identify the type of object located within the storage compartment and a bar code scanner which may identify the item; para. 25-27 where the item is delivered by the AGV from the order fulfillment facility to a destination; para. 46-47 where the AGV delivers items from two separate compartments to a first and second delivery location)
at least one second sensing device to detect that the item has been placed in the selected one of the multiple delivery compartments of the vehicle (see Brady para. 35-38 where the storage compartment includes a presence detection sensor 371 and motion sensor 272 which are used to detect presence/absence of objects or movement in the storage compartment, the sensors can detect when items are placed or retrieved)
an authentication module comprising at least one third sensing device for authenticating at the destination (see Brady para. 19 and 36 where the user may interact with the user interface of an AGV or provide an access code to unlock the storage compartment; para. 47 and 63 where the access code is provided at the delivery location to open the specific compartment)
wherein a user is automatically granted access only to the selected one of the multiple delivery compartments of the vehicle to retrieve the item from the vehicle (see Brady para. 19 and 47 where when the AGV has multiple storage compartments, a separate access code is utilized for each compartment so that the user may only access their item; para. 63 where at delivery location 308-2, only the first compartment may be opened and at delivery location 308-3 only the second storage compartment may be opened)

Brady does not teach an authentication module comprising at least one third sensing device for authenticating at the destination a user who purports to be a recipient of the item; an authorization module comprising a data collection device for determining at the destination whether the authenticated user is an authorized recipient of the item; and wherein an authenticated user who is also an authorized recipient is automatically granted access to retrieve the item from the vehicle.

Anand teaches:
an authentication module comprising at least one third sensing device for authenticating at the destination a user who purports to be a recipient of the item (see para. 32-34, 52-62 where in para. 32 the vehicle arrives at an intended package delivery location and captures image at the location to determine whether there is an individual within the images and para. 54 details that there are other methods for determining whether an individual is at the package delivery location such as detecting wireless ID badges, thermal sensors, detecting wireless transmissions from cellular telephones, etc.)
an authorization module comprising a data collection device for determining at the destination whether the authenticated user is an authorized recipient of the item (see para. 32-34, 52-62 where in para. 32-33 if an individual is determined to be within the images then facial recognition processing occurs where the image captured at the delivery location is compared to stored images of a requester/predetermined authorized recipient)
wherein an authenticated user who is also an authorized recipient is automatically granted access to retrieve the item from the vehicle (see para. 32-34, 52-62 where in para. 33-34 if an individual is determined to be the requester or authorized recipient the vehicle may deliver the package, see also para. 62 where the vehicle releases or provides the package to the individual) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brady invention with the Anand an authentication module comprising at least one third sensing device for authenticating at the destination a user who purports to be a recipient of the item; an authorization module comprising a data collection device for determining at the destination whether the authenticated user is an authorized recipient of the item; and wherein an authenticated user who is also an authorized recipient is automatically granted access to retrieve the item from the vehicle with the motivation of increasing the security of the package and preventing theft of the package. See para. 1-2 of Anand “In a typical approach, the robotic vehicle may authenticate the recipient of the package after the robotic vehicle has arrived. If the robotic vehicle is able to authenticate the recipient, the delivery is made. However, if the authorized recipient is unavailable, the robotic vehicle may not be able to make the delivery or risk an unauthorized individual taking the package.”
Brady/Anand does not teach wherein the at least one second sensing device comprises at least one of a tire pressure sensor and a weight sensor device.

Patel teaches:
wherein the at least one second sensing device comprises at least one of a tire pressure sensor and a weight sensor device (Col. 2 Line 40-63 where the cargo space (within an autonomous delivery vehicle) is partitioned into a plurality of compartments; Col. 8 Line 57 to Col. 9 Line 18 where load sensors determine the weights of shelves and/or items placed on the shelves and by using the incremental weight of the item above a known weight of the shelves, the load sensors provide information about items carried within the cargo space) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brady/Anand invention with the Patel wherein the at least one second sensing device comprises at least one of a tire pressure sensor and a weight sensor device since each individual element and its function are shown in the prior art, albeit shown in separate references, the different between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of Patel load sensor for the Brady presence detection sensor. Both sensors detect the presence of items within a vehicle’s cargo space; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US2018/0024554) in view of Anand et al. (US 2019/0061939) in view of Patel et al. (US Patent No. 10,479,418) as applied to claim 1 above, further in view of Goldberg et al. (US2019/0051086).

As per dependent Claim 4, 
Brady/Anand/Patel teaches the method of claim 1.
Brady/Anand/Patel does not teach wherein the performing at the destination an authentication process comprises using a third sensing device to read identification information from documentation presented to the third sensing device by the user.
Goldberg teaches: 
wherein the performing at the destination an authentication process comprises using a third sensing device to read identification information from documentation presented to the third sensing device by the user (see para. 101 where the vehicle may be an autonomous vehicle; para. 112-115 where the vehicle may include a magnetic strip reader, keypad or image capture device which may read information presented by the user)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brady/Anand/Patel invention to include Goldberg wherein the performing at the destination an authentication process comprises using a third sensing device to read identification information from documentation presented to the third sensing device by the user since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (adding the Goldberg modification increases the security and safety of the item within the vehicle). 

As per dependent Claim 5, 
Brady/Anand/Patel/Goldberg teaches the method of claim 4.
Brady/Anand/Patel does not teach wherein the third sensing device comprises a card reader and the documentation comprises at least one of a credit card and a driver's license.

Goldberg teaches:
wherein the third sensing device comprises a card reader and the documentation comprises at least one of a credit card and a driver's license (see para. 101 where the vehicle may be an autonomous vehicle; para. 112-115 where the vehicle may include a magnetic strip reader, keypad or image capture device which may read information presented by the user; para. 112 specifically where the magnetic strip reader may read and collect information within a financial transaction card)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brady/Anand/Patel invention to include Goldberg wherein the third sensing device comprises a card reader and the documentation comprises at least one of a credit card and a driver's license since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (adding the Goldberg modification increases the security and safety of the item within the vehicle). 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US2018/0024554) in view of Anand et al. (US 2019/0061939) in view of Patel et al. (US Patent No. 10,479,418) in view of Goldberg et al. (US2019/0051086) as applied to claim 4 above, further in view of Myers et al. (US2018/0075565).

As per dependent Claim 6, 
Brady/Anand/Patel/Goldberg teaches the method of claim 4.
Brady/Anand/Patel does not teach wherein the third sensing device comprises a code reader.
Goldberg teaches:
wherein the third sensing device comprises a code reader (see para. 101 where the vehicle may be an autonomous vehicle; para. 112-115 where the vehicle may include a magnetic strip reader, keypad or image capture device which may read information presented by the user)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brady/Anand/Patel invention to include Goldberg wherein the third sensing device comprises a code reader since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (adding the Goldberg modification increases the security and safety of the item within the vehicle). 

Brady/Anand/Patel/Goldberg does not teach wherein the documentation comprises a passport.

Myers teaches:
wherein the documentation comprises a passport (see Myers para. 26 where the user trying to enter the vehicle presents their passport for verification of their identity)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brady/Anand/Patel/Goldberg invention with the Myers wherein the documentation comprises a passport since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (adding the Myers modification means the Goldberg magnetic strip reader/keypad/image capture device may recognize an additional form of documentation in addition to the documentation it can already read such as credit cards, QR codes, barcodes, etc.)

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US2018/0024554) in view of Anand et al. (US 2019/0061939) in view of Patel et al. (US Patent No. 10,479,418) as applied to claim 1 above, further in view of Gokcebay et al. (US2003/0025590).

As per dependent Claim 9, 
Brady/Anand/Patel teaches the method of claim 1.
Examiner noting that Brady teaches a keypad (para. 34 and 97) and using an access code to unlock the storage compartment (para. 19, 36, 47, and 63) but Brady does not explicitly teach using a keypad to receive an authorization code entered by the user. Brady/Anand does not teach wherein the determining further comprises using a keypad disposed on an exterior surface of the vehicle to receive an authorization code entered by the user.

Patel teaches: 
wherein the determining further comprises using a keypad disposed on an exterior surface of the vehicle to receive an authorization code entered by the user (see Patel Col. 18 Line 43 to Col. 19 Line 11 where user input devices may be coupled to the cargo pod and receive input to actuate the doors, the user input devices may be a keyboard, touchscreen, touchpad, etc.; the user may enter a unique code corresponding to the delivery item into the user input devices and in response, the compartment including the delivery item is opened to provide access for the user; Col. 21 Line 13-42 where the code is sent to user device) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brady/Anand invention with the Patel wherein the determining further comprises using a keypad disposed on an exterior surface of the vehicle to receive an authorization code entered by the user with the motivation of providing increased security for the items within other delivery compartments as the Patel modification allows for the user to open the compartment holding their item with their unique code. See also Col. 1 Lines 24-47 “it is often required to limit a particular recipient's access to only the item or items on the vehicle that are intended for delivery to the recipient, while preventing the recipient from accessing other items carried by the autonomous vehicle that are intended for other recipients”. 

Brady/Anand/Patel does not teach wherein the authorization code is previously provided to the user via at least one of a text message and an email message.

Gokcebay teaches:
wherein the authorization code is previously provided to the user via at least one of a text message and an email message (see para. 21-27 where in para. 23 specifically, the locker access code is provided to the customer by email) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brady/Anand/Patel invention with the Gokcebay wherein the authorization code is previously provided to the user via at least one of a text message and an email message since each individual element and its function are shown in the prior art, albeit shown in separate references, the different between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of Gokcebay authorization code provided by email for the Patel authorization code provided to the user device. Both authorization codes are transmitted to the user for the user to access their item which is secured within a compartment; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US2018/0024554) in view of Anand et al. (US 2019/0061939) in view of Patel et al. (US Patent No. 10,479,418) as applied to claim 1 above, further in view of Goldberg et al. (US2019/0051086) in view of Kashi et al. (US2016/0300187).

As per dependent Claim 10, 
Brady/Anand/Patel teaches the method of claim 1.
Brady/Anand/Patel does not teach wherein the determining further comprises using a code reader disposed on an exterior surface of the vehicle to read a machine-readable code presented by the user.

Goldberg teaches:
wherein the determining further comprises using a code reader disposed on an exterior surface of the vehicle to read a machine-readable code presented by the user (see para. 101 where the vehicle may be an autonomous vehicle; para. 112-115 where the vehicle may include a magnetic strip reader, keypad or image capture device which may read information presented by the user; para. 114 specifically where the image capture device may read machine readable symbols such as barcodes and QR codes)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brady/Anand/Patel invention to include Goldberg wherein the determining further comprises using a code reader disposed on an exterior surface of the vehicle to read a machine-readable code presented by the user since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (adding the Goldberg modification increases the security and safety of the item within the vehicle). 
Brady/Anand/Patel/Goldberg does not teach wherein the machine readable code is previously provided to the user via at least one of a text message and an email message.

Kashi teaches:
wherein the machine readable code is previously provided to the user via at least one of a text message and an email message (para. 142 where the text or email message to the user includes a QR code they can use to open a locker and retrieve their package)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brady/Anand/Patel/Goldberg invention with the Kashi wherein the machine readable code is previously provided to the user via at least one of a text message and an email message since each individual element and its function are shown in the prior art, albeit shown in separate references, the different between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of Kashi machine readable code provided by text or email for the Goldberg machine readable code. Both machine readable codes are used by the user for the user to access their item which is secured within a compartment; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claims 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US2018/0024554) in view of Anand et al. (US 2019/0061939) in view of Patel et al. (US Patent No. 10,479,418) in view of Gokcebay et al. (US2003/0025590).

As per independent Claim 14,
Brady teaches an autonomous delivery identification, authentication, and authorization system for a vehicle, the autonomous delivery identification, authentication, and authorization system comprising: 
at least one first sensing device to identify and classify an item disposed in a selected one of multiple delivery compartments of a vehicle for delivery by the vehicle from an origin to a destination, wherein the at least one first sensing device is within the selected one of the multiple delivery compartments of the vehicle (see Brady para. 28, 46-47 and figure 2B where the autonomous ground vehicle (AGV) has two storage compartments 257A and 257B; para. 38-39 where the storage compartment may include image capture sensor 273 to detect a presence of an object and identify the type of object located within the storage compartment and a bar code scanner which may identify the item; para. 25-27 where the item is delivered by the AGV from the order fulfillment facility to a destination; para. 46-47 where the AGV delivers items from two separate compartments to a first and second delivery location)
at least one second sensing device to detect that the item has been placed in the selected one of the multiple delivery compartments of the vehicle (see Brady para. 35-38 where the storage compartment includes a presence detection sensor 371 and motion sensor 272 which are used to detect presence/absence of objects or movement in the storage compartment, the sensors can detect when items are placed or retrieved) 
an authentication system for authenticating at the destination (see Brady para. 19 and 36 where the user may interact with the user interface of an AGV or provide an access code to unlock the storage compartment; para. 47 and 63 where the access code is provided at the delivery location to open the specific compartment)
wherein a user who is recipient is automatically granted access only to the selected one of the multiple delivery compartments of the vehicle to retrieve the item from the vehicle (see Brady para. 19 and 47 where when the AGV has multiple storage compartments, a separate access code is utilized for each compartment so that the user may only access their item; para. 63 where at delivery location 308-2, only the first compartment may be opened and at delivery location 308-3 only the second storage compartment may be opened)

Brady does not teach an authentication system for authenticating at the destination a user who purports to be a recipient of the item; an authorization system for determining at the destination whether the authenticated user is an authorized recipient of the item; and wherein an authenticated user who is also an authorized recipient is automatically granted access to retrieve the item from the vehicle.

Anand teaches:
an authentication system for authenticating at the destination a user who purports to be a recipient of the item (see para. 32-34, 52-62 where in para. 32 the vehicle arrives at an intended package delivery location and captures image at the location to determine whether there is an individual within the images and para. 54 details that there are other methods for determining whether an individual is at the package delivery location such as detecting wireless ID badges, thermal sensors, detecting wireless transmissions from cellular telephones, etc.)
an authorization system for determining at the destination whether the authenticated user is an authorized recipient of the item (see para. 32-34, 52-62 where in para. 32-33 if an individual is determined to be within the images then facial recognition processing occurs where the image captured at the delivery location is compared to stored images of a requester/predetermined authorized recipient)
wherein an authenticated user who is also an authorized recipient is automatically granted access to retrieve the item from the vehicle (see para. 32-34, 52-62 where in para. 33-34 if an individual is determined to be the requester or authorized recipient the vehicle may deliver the package, see also para. 62 where the vehicle releases or provides the package to the individual)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brady invention with the Anand an authentication system for authenticating at the destination a user who purports to be a recipient of the item; an authorization system for determining at the destination whether the authenticated user is an authorized recipient of the item; and wherein an authenticated user who is also an authorized recipient is automatically granted access to retrieve the item from the vehicle with the motivation of increasing the security of the package and preventing theft of the package. See para. 1-2 of Anand “In a typical approach, the robotic vehicle may authenticate the recipient of the package after the robotic vehicle has arrived. If the robotic vehicle is able to authenticate the recipient, the delivery is made. However, if the authorized recipient is unavailable, the robotic vehicle may not be able to make the delivery or risk an unauthorized individual taking the package.”
Examiner noting that Brady teaches a keypad (para. 34 and 97) and using an access code to unlock the storage compartment (para. 19, 36, 47, and 63) but Brady does not explicitly teach using a keypad to receive an authorization code entered by the user. Brady/Anand does not teach wherein the at least one second sensing device comprises at least one of a tire pressure sensor and a weight sensor device and wherein the determining further comprises at least one of: using a keypad to receive an authorization code entered by the user; and using a code reader to read a machine-readable code presented by the user, wherein the machine readable code is provided to the user prior to the delivery via at least one of a text message and an email message.

Patel teaches: 
wherein the at least one second sensing device comprises at least one of a tire pressure sensor and a weight sensor device (Col. 2 Line 40-63 where the cargo space (within an autonomous delivery vehicle) is partitioned into a plurality of compartments; Col. 8 Line 57 to Col. 9 Line 18 where load sensors determine the weights of shelves and/or items placed on the shelves and by using the incremental weight of the item above a known weight of the shelves, the load sensors provide information about items carried within the cargo space)
wherein the determining further comprises at least one of: using a keypad to receive an authorization code entered by the user; and using a code reader to read a machine-readable code presented by the user, wherein the machine readable code is provided to the user prior to the delivery via at least one of a text message and an email message (see Patel Col. 18 Line 43 to Col. 19 Line 11 where user input devices may be coupled to the cargo pod and receive input to actuate the doors, the user input devices may be a keyboard, touchscreen, touchpad, etc.; the user may enter a unique code corresponding to the delivery item into the user input devices and in response, the compartment including the delivery item is opened to provide access for the user; Col. 21 Line 13-42 where the code is sent to user device) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brady/Anand invention with the Patel wherein the at least one second sensing device comprises at least one of a tire pressure sensor and a weight sensor device since each individual element and its function are shown in the prior art, albeit shown in separate references, the different between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of Patel load sensor for the Brady presence detection sensor. Both sensors detect the presence of items within a vehicle’s cargo space; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brady/Anand invention with the Patel wherein the determining further comprises at least one of: using a keypad to receive an authorization code entered by the user; and using a code reader to read a machine-readable code presented by the user, wherein the machine readable code is provided to the user prior to the delivery via at least one of a text message and an email message with the motivation of providing increased security for the items within other delivery compartments as the Patel modification allows for the user to open the compartment holding their item with their unique code. See also Col. 1 Lines 24-47 “it is often required to limit a particular recipient's access to only the item or items on the vehicle that are intended for delivery to the recipient, while preventing the recipient from accessing other items carried by the autonomous vehicle that are intended for other recipients”. 

Brady/Anand/Patel does not teach wherein the authorization code is provided to the user prior to the delivery via at least one of a text message and an email message.

Gokcebay teaches:
wherein the authorization code is provided to the user prior to the delivery via at least one of a text message and an email message (see para. 21-27 where in para. 23 specifically, the locker access code is provided to the customer by email) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brady/Anand/Patel invention with the Gokcebay wherein the authorization code is provided to the user prior to the delivery via at least one of a text message and an email message since each individual element and its function are shown in the prior art, albeit shown in separate references, the different between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of Gokcebay authorization code provided by email for the Patel authorization code provided to the user device. Both authorization codes are transmitted to the user for the user to access their item which is secured within a compartment; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per dependent Claim 17, 
Brady/Anand/Patel/Gokcebay teaches the autonomous delivery identification, authentication, and authorization system of claim 14.
Brady does not teach wherein the performing at the destination an authentication process comprises using at least one camera to capture an image of the user, wherein the picture of the user is compared with a stored image corresponding to a known person.
Anand further teaches:
wherein the performing at the destination an authentication process comprises using at least one camera to capture an image of the user, wherein the picture of the user is compared with a stored image corresponding to a known person (see para. 32-34 where when the vehicle arrives at the intended package delivery location it may use an onboard camera to capture an image of individuals present at the package delivery location and compare the image to stored images of a recipient/predetermined authorized recipient) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brady invention with the Anand wherein the performing at the destination an authentication process comprises using at least one camera to capture an image of the user, wherein the picture of the user is compared with a stored image corresponding to a known person with the motivation of increasing the security of the package and preventing theft of the package. See para. 1-2 of Anand “In a typical approach, the robotic vehicle may authenticate the recipient of the package after the robotic vehicle has arrived. If the robotic vehicle is able to authenticate the recipient, the delivery is made. However, if the authorized recipient is unavailable, the robotic vehicle may not be able to make the delivery or risk an unauthorized individual taking the package.”

As per dependent Claim 18, 
Brady/Anand/Patel/Gokcebay teaches the autonomous delivery identification, authentication, and authorization system of claim 14.
Examiner noting that Brady teaches a keypad (para. 34 and 97) and using an access code to unlock the storage compartment (para. 19, 36, 47, and 63) but Brady does not explicitly teach using a keypad to receive an authorization code entered by the user. Brady/Anand does not teach wherein the authorization system comprises using a keypad disposed on an exterior surface of the vehicle to receive an authorization code entered by the user.

Patel teaches: 
wherein the authorization system comprises using a keypad disposed on an exterior surface of the vehicle to receive an authorization code entered by the user (see Patel Col. 18 Line 43 to Col. 19 Line 11 where user input devices may be coupled to the cargo pod and receive input to actuate the doors, the user input devices may be a keyboard, touchscreen, touchpad, etc.; the user may enter a unique code corresponding to the delivery item into the user input devices and in response, the compartment including the delivery item is opened to provide access for the user; Col. 21 Line 13-42 where the code is sent to user device) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brady/Anand invention with the Patel wherein the authorization system comprises using a keypad disposed on an exterior surface of the vehicle to receive an authorization code entered by the user with the motivation of providing increased security for the items within other delivery compartments as the Patel modification allows for the user to open the compartment holding their item with their unique code. See also Col. 1 Lines 24-47 “it is often required to limit a particular recipient's access to only the item or items on the vehicle that are intended for delivery to the recipient, while preventing the recipient from accessing other items carried by the autonomous vehicle that are intended for other recipients”. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US2018/0024554) in view of Anand et al. (US 2019/0061939) in view of Patel et al. (US Patent No. 10,479,418) in view of Gokcebay et al. (US2003/0025590) as applied to claim 14 above, further in view of Chatani (US20190012631).

As per dependent Claim 15, 
Brady/Anand/Patel/Gokcebay teaches the autonomous delivery identification, authentication, and authorization system of claim 14.
Brady/Anand/Patel/Gokcebay does not teach at least one third sensing device for detecting the item has been placed in the vehicle, wherein the at least one third sensing device comprises at least one of a tire pressure sensing device and a weight sensing device.
Chatani teaches:
at least one third sensing device for detecting the item has been placed in the vehicle, wherein the at least one third sensing device comprises at least one of a tire pressure sensing device and a weight sensing device (see Chatani para. 38, 100 where the weight sensor may determine when the autonomous vehicle has collected a package by determining if weight has increased and para. 102-104 where the weight sensor may determine completion of delivery/package is removed from the autonomous vehicle when the weight has decreased)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brady/Anand/Patel/Gokcebay invention with the Chatani at least one third sensing device for detecting the item has been placed in the vehicle, wherein the at least one third sensing device comprises at least one of a tire pressure sensing device and a weight sensing device since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (adding the Chatani modification increases the efficiency of the delivery and security of the package as the weight sensor provides an additional way to determine when the package has been retrieved and dropped off).

Claim 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US2018/0024554) in view of Anand et al. (US 2019/0061939) in view of Patel et al. (US Patent No. 10,479,418) in view of Gokcebay et al. (US2003/0025590) as applied to claim 14 above, further in view of Goldberg et al. (US2019/0051086).

As per dependent Claim 16, 
Brady/Anand/Patel/Gokcebay teaches the autonomous delivery identification, authentication, and authorization system of claim 14.
Brady/Anand/Patel/Gokcebay does not teach wherein the performing at the destination an authentication process comprises using a third sensing device to read identification information from documentation presented to the third sensing device by the user.
Goldberg teaches: 
wherein the performing at the destination an authentication process comprises using a third sensing device to read identification information from documentation presented to the third sensing device by the user (see para. 101 where the vehicle may be an autonomous vehicle; para. 112-115 where the vehicle may include a magnetic strip reader, keypad or image capture device which may read information presented by the user)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brady/Anand/Patel/Gokcebay invention to include Goldberg wherein the performing at the destination an authentication process comprises using a third sensing device to read identification information from documentation presented to the third sensing device by the user since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (adding the Goldberg modification increases the security and safety of the item within the vehicle). 

As per dependent Claim 19, 
Brady/Anand/Patel/Gokcebay teaches the autonomous delivery identification, authentication, and authorization system of claim 14.
Brady/Anand/Patel/Gokcebay does not teach wherein the authorization system further comprises a code reader disposed on an exterior surface of the vehicle to read a machine-readable code presented by the user.

Goldberg teaches:
wherein the authorization system further comprises a code reader disposed on an exterior surface of the vehicle to read a machine-readable code presented by the user (see para. 101 where the vehicle may be an autonomous vehicle; para. 112-115 where the vehicle may include a magnetic strip reader, keypad or image capture device which may read information presented by the user; para. 114 specifically where the image capture device may read machine readable symbols such as barcodes and QR codes)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brady/Anand/Patel invention to include Goldberg wherein the authorization system further comprises a code reader disposed on an exterior surface of the vehicle to read a machine-readable code presented by the user since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (adding the Goldberg modification increases the security and safety of the item within the vehicle). 



	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ferguson et al. (US2019/0035044) teaches delivering items with an autonomous vehicle which has multiple compartments.
Abhyanker (US2014/0136414) teaches autonomous delivery to recipients within a neighborhood.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628